DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correspondence Change
	Applicants should note that the correspondence of the instant application, has changed. See ‘Correspondence’ section at the end of the instant Office Action. 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 09/22/22 in response to the non-final Office Action mailed 06/24/22.      
Status of Claims
2)	Claim 1 has been amended via the amendment filed 09/22/22.
	Claims 1-3 are pending and are under examination. 
Information Disclosure Statements
3)	Acknowledgment is made of two of Applicants’ Information Disclosure Statements filed 11/07/22.  The information referred to therein has been considered and a signed copy is attached to this Office Action. 
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. code not included in this action can be found in a prior Office Action.  
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Priority
6)	The instant AIA  application, filed 12/18/2020, is a continuation of the U.S. application 15/728,610 filed 10/10/2017, now US patent 10,899,802, which is a divisional of the US application 14/470,922 filed 08/27/2014, now US patent 9,822,150, which claims the benefit of the provisional applications 61/875,068, 61/926,717, and 61/989,432 filed 09/08/2013, 01/13/2014, and 05/06/2014 respectively.
Objection(s) to Specification & Claim(s)
7)	The instant specification is objected to for the following reasons:
(a)	The first paragraph of the specification does not accurately reflect the issued status of a prior non-provisional application, as indicated supra in italicized letters under the section ‘Priority’.
(b)	The instant specification and claim 1, as amended, are objected to. 37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  Furthermore, 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention.   
Claim 1, as amended, is set forth below:

    PNG
    media_image1.png
    351
    622
    media_image1.png
    Greyscale

The newly added limitations “at least one recombinant L1 protein antigen from human papillomavirus” lack antecedent basis and descriptive support in the as filed specification. The newly added phrase “at least one recombinant L1 protein antigen from human papillomavirus”   has no upper limit and therefore encompasses unlimited number of recombinant L1 protein antigens from human papillomavirus. Applicants refer to Example 7 of the as-filed specification for support. However, Example 7 is supportive of a method that comprises administration of the bivalent rLP2086 + GARDASIL HPV vaccine. The GARDASIL is a quadrivalent HPV4 human papillomavirus vaccine containing a specific number of specific recombinant L1 proteins antigens, i.e., recombinant L1 protein antigens of HPV types 6, 11, 16 and 18. With no upper limit, the newly added phrase “at least one recombinant L1 protein antigen from human papillomavirus” causes the claims to encompass literally any embodiment outside the supported L1 proteins antigens from HPV types 6, 11, 16 and 18.  The quadrivalent HPV4 GARDASIL vaccine does not provide antecedent basis and descriptive support for the broadly recited immunogenic composition administered in the currently claimed method, wherein the immunogenic composition comprises unlimited number of recombinant L1 protein antigens from HPV.
Rejection(s) Withdrawn
8)	The rejection of claims 1-3 set forth in paragraph 3 of the Office Action mailed 06/24/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendments to claim 1. 
9)	The rejection of claims 1-3 set forth in paragraph 5 of the Office Action mailed 06/24/22 on the ground of non-statutory double patenting as being unpatentable over claims 1 and 6 of US patent 10,888,611 (of record) is withdrawn in light of Applicants’ amendments to claim 1. 
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 

(a)  IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

11)	Claim 1, as amended, and the dependent claims 2 and 3 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.   
Claim 1, as amended, is set forth below:

    PNG
    media_image1.png
    351
    622
    media_image1.png
    Greyscale

However, there is no descriptive support in the as-filed specification for the newly added limitations “at least one recombinant L1 protein antigen from human papillomavirus”. The newly added phrase “at least one recombinant L1 protein antigen from human papillomavirus” has no upper limit and therefore encompasses unlimited number of recombinant L1 protein antigens from human papillomavirus. Applicants refer to Example 7 of the as-filed specification for support. However, Example 7 is supportive of a method that comprises administration of the bivalent rLP2086 + GARDASIL HPV vaccine. The GARDASIL is a quadrivalent HPV4 human papillomavirus vaccine containing a specific number of specific recombinant L1 proteins antigens, i.e., recombinant L1 protein antigens of HPV types 6, 11, 16 and 18. With no upper limit, the newly added phrase “at least one recombinant L1 protein antigen from human papillomavirus” causes the claims to encompass literally any embodiment outside the supported L1 proteins antigens of HPV types 6, 11, 16 and 18.  The quadrivalent HPV4 GARDASIL vaccine does not provide descriptive support for the broadly recited immunogenic composition administered in the currently claimed method, wherein the immunogenic composition comprises unlimited number of recombinant L1 protein antigens from HPV. Therefore, the identified limitations in the claim(s) and the currently claimed scope of the claim(s) are considered to be new matter. See M.P.E.P 608.04 to 608.04(c).  
Applicants are invited to point to the descriptive support in specific pages and lines of the disclosure, as originally filed, for the limitation identified above, or alternatively, remove the new matter from the claim(s). Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and 2163.06.  
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
12)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming –e subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

13)	Claims 1-3 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
	(a)	Claim 1, as amended, is ambiguous and indefinite in the limitation “derived”, because it is unclear what is encompassed in this recitation. Does the process of “deriving” encompass structural modification, extraction, isolation, recombinant production, or separation, purification? What steps are included in the process of ‘deriving’ and what structure or characteristics should be maintained at the end of the process of deriving are not clear. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.
(b)	Claims 2 and 3, which depend from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the claim.   
Conclusion
14)	No claims are allowed.
15)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.



/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

November, 2022